Actions to recover damages to the respective plaintiffs’ buildings on Smith street in the borough of Brooklyn, due to the alleged negligence of defendants in the construction of a subway along said street. The court directed a verdict in favor of each plaintiff against both defendants, with judgments over in favor of defendant The City of New York against defendant Rosenthal Engineering Contracting Co., Inc., after trial at Trial Term- without a jury. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Untermyer, JJ. [159 Misc. 706.]